Citation Nr: 1137026	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for right lower extremity radiculopathy, rated as noncompensably disabling beginning on February 18, 2008, to include whether the reduction was proper.

2.  Entitlement to a compensable rating for right lower extremity radiculopathy.

3.  Entitlement to restoration of a 30 percent rating for status-post frostbite in the right lower extremity, rated as 20 percent disabling beginning on February 1, 2007 and 10 percent disabling beginning on January 10, 2008, to include whether the reduction was proper.

4.  Entitlement to restoration of a 30 percent rating for status-post frostbite in the left lower extremity, rated as 20 percent disabling beginning on February 1, 2007 and 10 percent disabling beginning on January 10, 2008, to include whether the reduction was proper.

5.  Entitlement to restoration of a 30 percent rating for status-post frostbite in the right upper extremity, rated as 20 percent disabling beginning on February 1, 2007, and 10 percent disabling beginning on January 10, 2008, to include whether the reduction was proper.

6.  Entitlement to restoration of a 30 percent rating for status-post frostbite in the left upper extremity, rated as 20 percent disabling beginning on February 1, 2007, and 10 percent disabling beginning on January 10, 2008, to include whether the reduction was proper.

7.  Entitlement to a rating in excess of 10 percent for right hip osteoarthritis and status-post operative repair of a torn labrum.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, implemented reduction in the ratings for status-post frostbite in both upper and lower extremities and for right lower extremity radiculopathy, as proposed in an August 2006 rating decision, effective February 1, 2007.

In an April 2007 rating decision, the RO later determined that the proposed rating reduction for the Veteran's right lower extremity radiculopathy was not warranted and restored the 10 percent rating.

In a May 2008 rating decision, the RO further reduced the ratings for the Veteran's status-post frostbite in both upper and lower extremities to 10 percent each, effective January 10, 2008.  The rating for the Veteran's right lower extremity radiculopathy was reduced to a noncompensable rating, effective February 18, 2008.

In addition, the Veteran appeals from a March 2011 rating decision which denied his claim for an increased rating for a right hip disability.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the April 2009 statement of the case (SOC).  RO consideration of this evidence was waived in June 2011.  See 38 C.F.R. § 20.1304 (2010). 

The issue of entitlement to service connection for a skin disability of both upper extremities other than residuals of frostbite has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an increased rating for the Veteran's service-connected right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The 10 percent rating for right lower extremity radiculopathy had not been in effect for more than five years at the time it was reduced to noncompensable, effective February 18, 2008.

2.  The preponderance of the evidence of record at the time of the May 2008 rating decision did not show a material improvement in the Veteran's service-connected right lower extremity radiculopathy that was reasonably certain to be maintained under the conditions of ordinary life and work.

3.  The Veteran's right lower extremity radiculopathy has been manifested by subjective complaints of numbness, tingling and pain throughout the course of this appeal; the record has been negative for a loss of reflexes, muscle atrophy or sensory disturbances.

4.  The 30 percent rating for frostbite residuals of both lower extremities had not been in effect for more than five years at the time the rating was reduced to 20 percent.

5.  The 20 percent rating for frostbite residuals of the bilateral lower extremities had not been in effect for more than five years at the time the rating was reduced to 10 percent.

6.  The preponderance of the evidence at the time of the November 2006 and May 2008 rating decisions did not show a material improvement in the Veteran's service-connected frostbite residuals of both lower extremities that was reasonably certain to be maintained under the conditions of ordinary life and work.

7.  The Veteran's frostbite residuals of both lower extremities have been manifested by pain, numbness, cold sensitivity, tissue loss, nail abnormalities, locally impaired sensation and hyperhidrosis (excessive sweating).

8.  The 30 percent rating for frostbite residuals of the bilateral upper extremities had not been in effect for more than five years at the time the rating was reduced to 20 percent.

9.  The 20 percent rating for frostbite residuals of both upper extremities had not been in effect for more than five years at the time the rating was reduced to 10 percent.

10.  The preponderance of the evidence at the time of the November 2006 and May 2008 rating decisions did not show a material improvement in the Veteran's service-connected frostbite residuals of both upper extremities that was reasonably certain to be maintained under the conditions of ordinary life and work.

11.  The Veteran's frostbite residuals of the bilateral upper extremities have been manifested by pain, numbness, cold sensitivity, hyperhidrosis and locally impaired sensation throughout the course of this appeal.


CONCLUSIONS OF LAW

1.  The reduction in the rating from 10 percent to noncompensable for right lower extremity radiculopathy, effective from February 18, 2008, was not proper, and restoration of the 10 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2011).

2.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, DC 8520 (2011).

3.  The reduction in rating for frostbite residuals of the right lower extremity from 30 percent to 20 percent, effective February 1, 2007, and to 10 percent, effective January 10, 2008, was not proper, and restoration of the 30 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 4.1-4.10, 4.104, DC 7122 (2011).

4.  The reduction in rating for frostbite residuals of the left lower extremity from 30 percent to 20 percent, effective February 1, 2007, and to 10 percent, effective January 10, 2008, was not proper, and restoration of the 30 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 4.1-4.10, 4.104, DC 7122 (2011).

5.  The reduction in rating for frostbite residuals of the right upper extremity from 30 percent to 20 percent, effective February 1, 2007, and to 10 percent, effective January 10, 2008, was not proper and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 4.1-4.10, 4.104, DC 7122 (2011).

6.  The reduction in rating for frostbite residuals of the left upper extremity from 30 percent to 20 percent, effective February 1, 2007, and to 10 percent, effective January 10, 2008, was not proper and restoration of the 30 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 4.1-4.10, 4.104, DC 7122 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez-Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez I, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Vazquez I decision) were not disturbed by the Federal Circuit's decision.

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the Veteran's requests to restore his former ratings for right lower extremity radiculopathy and for frostbite residuals of both upper and lower extremities, further assistance is unnecessary to aid the Veteran in substantiating these claims.

The Veteran was provided with a May 2006 letter in which the RO notified him of what evidence was required to substantiate his claim for an increased rating for his right lower extremity radiculopathy.  This letter told him what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  Thus, this letter met the duty to provide preadjudication notice to the Veteran in accordance with Pelegrini.

The May 2006 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should discuss the Veteran's disability symptoms from people who have witnessed their affect.  It also notified the Veteran that he could submit statements from his current or former employers.  Moreover, an August 2006 rating decision and accompanying letter provided prior to the initial rating reductions in November 2006 complied with the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions. 

In an April 2009 statement of the case (SOC), the RO set forth the criteria for higher ratings for paralysis of the sciatic nerve and readjudicated the claim, which is sufficient under Vazquez-Flores I and II.  The Veteran has not alleged prejudice with regard to the notice deficiencies.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issues on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, Tri-Care treatment records and various private treatment records have been associated with the claims file.  He has been afforded multiple VA examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements/testimony and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for the disabilities on appeal, he has not indicated that his symptoms have worsened since his last VA examination.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2011 hearing, the issues were identified.  The undersigned asked the Veteran questions regarding his current treatment, symptoms of his disability and the nature of his employment and suggested evidence that might support the Veteran's claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As the record does not indicate that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of his claims.


Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In Brown, the Court identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, under 38 C.F.R. § 4.13 (2011), the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Id. at 421.

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and the opportunity to present evidence or argument at a personal hearing.  38 C.F.R. § 3.105(e).

Here, the appropriate due process procedures were followed with respect to the rating reductions proposed in an August 2006 rating decision and notice letter.  Specifically, in an August 2006 letter, the Veteran was informed of the proposed reductions for right lower extremity radiculopathy and for residuals of frostbite in all four extremities and of his right to submit evidence showing that such a change should not be made and to request a hearing.  38 C.F.R. § 3.105(e).  In response, the Veteran provided additional private treatment records which were received in November 2006.  He did not request a hearing.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a), (b) (2011).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).


Under 38 C.F.R. § 3.344(c):

(c) Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

38 C.F.R. § 3.344(c) (2011).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 594, 595 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  See 38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath, supra.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Veteran's right lower extremity radiculopathy is currently rated under DC 8520, which provides ratings for neuritis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe paralysis and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The Rating Schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under the diagnostic code for cold injury residuals, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Lower Extremity Radiculopathy

The rating reduction for the Veteran's right lower extremity radiculopathy was proposed in a May 2008 rating decision and implemented in that decision, effective February 18, 2008.  As this reduction did not result in reduced compensation payments, the provisions of 38 C.F.R. § 3.105(e) are not for application.

The 10 percent rating for right lower extremity radiculopathy was assigned in a January 2004 rating decision following a grant of service connection.  The effective date for that award was January 1, 2004.  As the rating reduction to a noncompensable rating was effective February 18, 2008, the 10 percent rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

An October 2003 VA examination reflected the Veteran's reports of numbness and tingling in his feet that occurred up to three times per day and lasted for one to two hours.  Physical examination found the peripheral pulses to be intact and equal at 2+ for the femoral, popliteal, dorsalis pedis and anterior tibia bilaterally.  There was decreased sensation along the plantar surfaces of the feet, corresponding to the L5 nerve root.  Motor strength was "5/5" and there was no motor involvement.  Deep tendon reflexes were intact, equal and rated as "2/4."  A diagnosis of bilateral lower extremity radiculopathy at the L5 nerve root was made.

A May 2005 Tri-Care lumbar spine X-ray revealed some minimal facet degenerative changes without evidence of compression deformity, subluxation or loss of disc height.

A June 2006 VA examination showed muscle strength in the lower extremities to be "5/5" and sensation intact throughout.  Deep tendon reflexes were decreased, equal, and about 1+.

An October 2006 private treatment summary reflects the Veteran's reports of constant foot tingling.  Physical examination found increased sensation corresponding to the nerve root levels of L1-L5 bilaterally while "pinwheel" testing revealed increased sensation corresponding to the nerve roots levels of S1-S2 bilaterally.  Deep tendon reflexes were "1" for the patellar and Achilles tendons.  Lumbar muscle strength was "4/5."  A diagnostic impression of neuralgia of the common peroneal nerve in the lower extremity was made.

A December 2006 Tri-Care lumbar spine magnetic resonance imaging (MRI) scan was unremarkable.

During an April 2007 VA orthopedic examination, the Veteran reported back pain that radiated into his right lower extremity.  Physical examination found the patellar reflexes to be 1+ with normal sensation in the right lower extremity.  Pedal pulses were 2+ bilaterally.  An accompanying lumbar spine X-ray found minimal facet degenerative changes without compression deformity, subluxation or loss of disc height.  Following this physical examination, the examiner opined that there was no electrodiagnostic evidence of radiculopathy or plexopathy but that the Veteran's symptoms were consistent with pririformis syndrome, including symptoms of L5-S1 radiculopathy (without objective confirmation).

An August 2007 Tri-Care treatment note reveals that the Veteran's neurological system was normal.  An assessment of lumbar radiculopathy was made.

During a February 2008 VA orthopedic examination, the Veteran reported back pain that radiated into the left leg.  Physical examination of the right lower extremity revealed knee jerk and ankle jerk to be 2+.

During a June 2011 hearing, the Veteran testified that his back pain radiated down his leg and into his foot.  He indicated that his last VA examiner did not conduct a sensory examination and he had not undergone recent nerve conduction studies.  He did not believe that his radiculopathy was worse than mild.

The January 2004 rating decision that granted service connection and assigned an initial 10 percent rating based on the August 2003 VA examination, specifically the findings of incomplete paralysis below the knee.  

The May 2008 rating reduction was based on a February 2008 examination which demonstrated normal motor function, normal sensory function and normal deep tendon reflexes in the right lower extremity.

The February 2008 examination was at least as full and complete as the August 2003 examination.  However, the February 2008 examiner failed to consider the Veteran's subjective reports of right lower extremity pain, numbness and tingling.  Nerve impairment that was wholly sensory should be rated as mild.  See 38 C.F.R. § 4.124a.  As the February 2008 examination failed to disclose sustained improvement, the rating reduction was not warranted.  38 C.F.R. § 3.344(c).  Thus, restoration of the 10 percent rating is warranted.  

The Veteran testified during his June 2011 hearing that a 10 percent rating for his right lower extremity radiculopathy would satisfy his appeal.  As the instant decision restores a 10 percent rating, this award of benefits satisfies and resolves the Veteran's appeal on this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation).




Frostbite Residuals of Both Lower Extremities

The rating reduction for the Veteran's cold injury residuals in the bilateral lower extremity was proposed in an August 2006 rating decision and implemented in a November 2006 rating decision, effective February 1, 2007.  A second rating reduction was proposed and implemented in a May 2008 rating decision, effective January 10, 2008.  As the latter set of reductions did not result in reduced compensation payments, the provisions of 38 C.F.R. § 3.105(e) are not for application.

The 30 percent rating for cold injury residuals in the bilateral lower extremities was assigned in a January 2004 rating decision following a grant of service connection.  The effective date for that award was January 1, 2004.  The 20 percent rating was assigned in a November 2006 rating decision, effective February 1, 2007.  The second reduction to a 10 percent rating was effective January 10, 2008.  As these ratings were in effect for less than five years the provisions of 38 C.F.R. § 3.344(a), (b) do not apply to either rating reduction.

During an October 2003 VA examination, the Veteran reported persistent, severe burning and pain in the feet primarily in cold weather and at night and while walking or standing.  Physical examination found the extremities to have persistent coldness, thin skin, the absence of hair and dystrophic nails without edema.  Raynaud's syndrome was present.  With cold exposure, there was a white or a cyanotic, then an erythematous, then a bluish discoloration.  There was no digital ulceration or autoamputation.  Range of motion of the feet was full with pain.  Peripheral examination revealed decreased sensation along the plantar surfaces of the feet, which corresponded to the L5 nerve root.  Motor examination found "5/5" and deep tendon reflexes were "2/4" bilaterally.  Bilateral foot X-rays revealed degenerative changes in the mid-foot.  Following this examination and a review of the Veteran's claims file, a diagnosis of status-post frostbite in both feet with residuals of degenerative joint disease was made.

At a June 2006 VA examination, the Veteran reported of painful feet, especially when the temperature dropped below 45 degrees, and after prolonged periods of inactivity, walking or standing.  Foot paresthesias, numbness in cold weather and occasional numbness and tingling sensations were reported.  Some cold sensitization without amputation, other tissue loss or Raynaud's phenomenon was reported.  He experienced fungal infections between his toenails and the skin on the soles of his feet sometimes peeled off without breakdown or ulceration of the scars.  With the exception of the right big toe, he has not had any disturbance of the nail growth.  He has had five toenail removals.  Edema, changes in skin color, skin thickening or thinning or sleep disturbances were denied.

Physical examination revealed the skin on the Veteran's feet to be normal in color, temperature and texture.  There were no ulcerations, hair growth, fungal infection or nail atrophy present.  There was some evidence of skin peeling on the undersurface of both feet without scarring.  No deformity, pain or stiffness in the joints was found.  He was able to walk on his toes and heels.  There was no evidence of callosities, breakdown or unusual shoe wear pattern.  Muscle strength of the lower extremities was "5/5" and sensation was intact throughout.  Deep tendon reflexes were decreased, equal and "about 1+."  Following this examination, an impression of cold injury residuals of the bilateral feet was made.

A July 2007 podiatry treatment summary from Dr. D. F., the chief of the podiatry service, noted that he had evaluated the Veteran for a history of bilateral frostbite in the feet.  Physical examination found notable capillary refill difference between the Veteran's left second, third and other toes.  There was also a notable capillary refill difference on the right second, third, fourth and remaining toes.

A January 2008 VA examination reflects the Veteran's reports of Raynaud's syndrome with attacks that occurred as often as three times per day when the temperature dropped below 45 degrees and persistent, severe burning pain in the feet.  He also complained of calf pain at rest, persistent coldness of the extremities, profuse sweating, abnormal sensation, recurrent fungal infections, changes in skin color, disturbances in nail growth, the feeling of cold despite hot weather, sleep disturbances due to pain and joint stiffness.  He denied the breakdown of the frostbite scars, edema, skin thickening or skin thinning.  

Physical examination was negative for ulcerations, edema, stasis dermatitis, atrophic skin changes, gangrene, ischemic limb pain or persistent coldness.  Painful motion and tenderness in the feet was noted.  Motor and sensory examinations were within normal limits.  There was no skin discoloration, abnormal skin texture, fungal infection, deformities, atrophy, and loss of tissue or missing nails.  Hair growth and temperature were within normal limits.  There was neuropathy, tingling and numbness with decreased sensation to light palpation in both feet.  Foot X-rays revealed small bilateral posterior heel spurs.  Following this examination, a diagnosis of status-post frostbite in both lower extremities was made.

A May 2008 statement from M. P. indicates that the Veteran still complained of cold sensitivity, pain and numbness in the feet.

A September 2008 treatment summary from Dr. L. M. reflects the Veteran's reports of pain, numbness and sensitivity to cold in both lower extremities.  Physical examination revealed pus in the left big toe nail area, discoloration and signs of weakened tissue throughout the left lower extremity.  "Signs" of possible residual effects from past cold weather exposure throughout the right lower extremity, mainly the lower extremity metatarsals, was also noted.

During a March 2009 VA examination, the Veteran reported cold sensitivity, burning feet, increased sweating during the summer and ingrown toenails.  He complained of sharp, burning pain in the arches, heels and toes of both feet and tenderness in the toes and toenails.  Recurrent fungal infections that occurred every three to four months were also reported.  He also complained of occasional sleep disturbances due to burning pain in the feet every five to six days.  Breakdown, ulceration, disturbances of nail growth, chronic ulcers, arthritis, toe stiffness, edema, change in skin color and skin thickening or thinning were denied.

Physical examination revealed the skin on the feet to be normal in color, temperature and texture.  The toenails were in good condition with no evidence of ingrown toenails.  There was no edema, atrophy, ulcerations, loss of hair growth, fungal infection, scars, joint deformity or swelling, breakdown, unusual shoe wear pattern or vascular changes.  He had difficulty walking on his heels and toes bilaterally.  Foot range of motion was normal.  Muscle strength was "5/5" without evidence of muscle atrophy.  Muscle tone and strength was normal.  Sensory was decreased on the toes.  An accompanying bilateral foot X-ray found no abnormalities.  Following this examination, a diagnosis of residuals of a cold injury to the bilateral lower extremities with frequent ingrown toenails, recurrent fungal infections, increased cold sensitivity and burning pain was made.

In July 2009, ablation of the left great toenail due to an ingrown toenail was performed.

During a June 2011 hearing, the Veteran testified that he had the toenails of his big toe and small toe removed twice a year.  The skin on his feet cracked during the wintertime and bled.  He wore two pairs of socks at time and changed these socks two or three times per day due to excessive sweating.  The numbness and tingling in the lower extremities began over his foot area to just below his calf.  The skin on his legs was "ashy," discolored and essentially sloughed off.

The January 2004 rating decision that granted service connection and assigned an initial 30 percent rating based on an October 2003 VA examination, specifically the findings of pain, Raynaud's syndrome, thinning of tissue and degenerative changes in the lower extremities.  

The November 2006 rating reduction was based on a June 2006 examination which demonstrated foot pain, numbness and cold sensitivity with complaints of sweating in the feet but no Raynaud's phenomenon, nail abnormalities, color change, tissue loss or X-ray abnormalities.  The May 2008 rating reduction was based on a January 2008 examination which demonstrated foot pain and tenderness without skin discoloration, edema, abnormal skin texture, fungal infections or abnormal temperature.  

The June 2006 examination was at least as full and complete as the October 2003 examination while the January 2008 examination was at least as full and complete as the June 2006 examination.  However, neither the June 2006 examiner nor the January 2008 had the benefit of the Veteran's claims file and treatment records prior to rendering an opinion.  Although the physical examination conducted by the June 2006 and January 2008 VA examiners found that all toenails were present, the examiners failed to consider the Veteran's reports that his toenails were surgically removed in the past.  Sensation was found to be locally impaired in the January 2008 examination and both examinations revealed peeling skin.  The Veteran's lay description of his symptomatology throughout the period has been consistent as having cold sensitivity, burning feet, increased sweating during the summer and ingrown toenails, and tenderness in the toes and toenails with recurrent fungal infections.  Pain, numbness or cold sensitivity with tissue loss, nail abnormalities, impaired sensation and hyperhidrosis warrants a 30 percent rating.  38 C.F.R. § 4.104, DC 7122.  

As the June 2006 and January 2008 examinations did not show sustained improvement, the rating reductions were not warranted.  38 C.F.R. § 3.344(c).  Thus, restoration of the 30 percent rating, the maximum rating available under the diagnostic code, is warranted.  38 C.F.R. § 4.104, DC 7122.

The Veteran testified during his June 2011 hearing that restoration of the 30 percent ratings would satisfy his appeal.  As the instant decision restores the 30 percent ratings, this award of benefits satisfies and resolves the Veteran's appeal on these matters.  See Hamilton, 4 Vet. App. at 544.

Frostbite Residuals of Both Upper Extremities

The rating reduction for the Veteran's cold injury residuals in both upper extremities was proposed in an August 2006 rating decision and implemented in a November 2006 rating decision, effective February 1, 2007.  A second rating reduction was proposed and implemented in a May 2008 rating decision, effective January 10, 2008.  As these reductions did not result in reduced compensation payments, the provisions of 38 C.F.R. § 3.105(e) are not for application.

The 30 percent rating for cold injury residuals in the bilateral upper extremities was assigned in a January 2004 rating decision following a grant of service connection.  The effective date for that award was January 1, 2004.  The 20 percent rating was assigned in a November 2006 rating decision, effective February 1, 2007.  The second reduction to a 10 percent rating was effective January 10, 2008.  As the ratings were in effect for less than five years the provisions of 38 C.F.R. § 3.344(a), (b) do not apply to either rating reduction.

An October 2003 VA examination reflects the Veteran's reports of persistent, severe burning and pain in the hands with profuse sweating, abnormal sensation, recurrent fungal infections, changes in skin color, disturbances of nail growth, swelling, sleep disturbances and joint pain due to arthritis.  Physical examination revealed persistent coldness, thin skin, the absence of hair and dystrophic nails of both upper extremities.  Raynaud's syndrome was present in the bilateral hands.  With exposure to the cold, there was a white or cyanotic, then an erythematous, then a bluish discoloration.  Examination was negative for digital ulceration, autoamputation, edema, and motor or sensory deficits.  Deep tendon reflexes were intact and equal at "2/4."  Accompanying bilateral hand X-rays were within normal limits.  Following this examination and a review of the Veteran's claims file, a diagnosis of status-post frostbite to the bilateral hands with residuals of degenerative joint disease was made.  Objective findings included skin atrophy, the absence of hair growth, Raynaud's syndrome, and the thinning of the skin.

At a June 2006 VA examination, the Veteran reported hand pain, particularly when the temperature dropped below 45 degrees, along with knuckle stiffness and swelling.  He experienced some cold sensitization without amputation, tissue loss, nail growth disturbances, changes in skin color, skin thickening or thinning, edema or disturbances to sleep.  During cold weather, he experienced some paresthesias and numbness in his hands, adding that his hands and fingers began to hurt if the air conditioning dropped below 60 degrees.  He also experienced occasional numbness and tingling in both hands.  Physical examination revealed both hands to be normal in color and temperature without edema.  His hands felt a little moist but there was no evidence of atrophy.  There was no evidence of fungal infection, nail atrophy, joint deformity or joint swelling.  He was able to approximate all the fingers of both hands to his thumbs and there was normal range of motion.  Muscle strength was "5/5" and sensation was intact throughout the upper extremities.  Deep tendon reflexes were decreased, equal and about "1+."  Following this examination, impressions of cold injury residuals to both bilateral hands with mild to moderate limitation of function due to pain was made.

A September 2006 private orthopedic evaluation noted that "pinwheel" and light touch testing had revealed increased sensation in the dermatomes corresponding to the nerve root levels of C1-C7 bilaterally.   A diagnostic impression included radial nerve (upper extremity) neuralgia.

A January 2008 VA examination reflected the Veteran's reports of aching hands when the temperature dropped below 45 degrees or when he was near an air conditioning unit.  He had a history of Raynaud's syndrome that occurred as often as three times per day.  Other symptoms included profuse sweating, abnormal sensation, recurrent funal infections, changes in skin color, disturbances of nail growth, the feeling of a cold body in hot weather, sleep disturbances due to joint pain and joint pain with stiffness without edema, skin thickening or skin thinning.  Physical examination was negative for ulceration, edema, atrophic skin changes, gangrene, persistent coldness, Raynaud's syndrome, fungal infections, discoloration, atrophy, tissue loss or deformities in the bilateral upper extremities.  His fingertips could approximate the proximal transverse crease of the palm bilaterally.  Skin texture and temperature were normal.  Accompanying bilateral hand X-rays were within normal limits.

A September 2008 treatment summary from Dr. L. M. indicated that the Veteran's symptoms included reduced dexterity, stiffness and paresthesias in both upper extremities.  He was noted to have above normal sensitivity to the cold in the hands after cold temperatures.

During a March 2009 VA examination, the Veteran complained of cold sensitivity and of being unable to sit by an air conditioning unit due to burning in his hands and fingertips.  Other symptoms included excessive sweating in the palms, pain in the fingertips and dorsal side of his hands, occasional sleep disturbances and fingertip numbness without arthritis, joint stiffness, disturbance of nail growth, chronic ulcers edema, change in skin color and skin thickening or thinning.  Physical examination found the hands to be normal in color and temperature without edema or atrophy.  There was no evidence of hair growth, fungal infections, joint deformity and joint swelling.  Muscle strength was "5/5" in the bilateral upper extremities without muscle atrophy.  Sensation was decreased in the fingertips and on the dorsal surface of the hands bilaterally.  Grip strength was good and there was no pain with range of motion.  There was no tenderness to palpation of the hands and no gap between the thumb pad and tips of the fingers on the opposition of the thumbs to fingers or proximal transverse crease of the hand on maximal flexion of fingers.  Accompanying bilateral hand X-rays showed no abnormalities.  Following this examination, a diagnosis of residuals of a cold injury to the bilateral hands with increased cold sensitivity and burning pain was made.

During a June 2011 hearing, the Veteran testified that he had constant hand pain that ached and burned.  He also experienced numbness in his fingertips and added that they peeled and flaked.  He has repeatedly "failed" a capillary test that measured the length of time it took for the blood to return to a finger.  His hands and wrists became discolored or lost pigmentation when his skin peeled and were now whiter in color.  The skin texture had changed as he was to see the hairs and follicles more predominately and he now had less hair on his arms.

The January 2004 rating decision that granted service connection and assigned an initial rating of 30 percent based on an October 2003 VA examination, specifically the findings of pain, Raynaud's syndrome and the thinning of tissue.  

The November 2006 rating reduction was based on a June 2006 examination which demonstrated knuckle stiffness and swelling, some cold sensitization, excessive sweating, paresthesias and numbness without Raynaud's phenomenon, tissue loss, abnormal skin color or abnormal skin texture.  The May 2008 rating reduction was based on a January 2008 examination which demonstrated pain, numbness and cold sensitivity without discoloration, edema, abnormal skin texture, fungal infections, ulceration, loss of tissue, or abnormal nails.
  
The June 2006 examination was at least as full and complete as the October 2003 examination while the January 2008 examination was at least as full and complete as the June 2006 examination.  However, neither the June 2006 examiner nor the January 2008 had the benefit of the Veteran's claims file and treatment records prior to rendering an opinion.  The objective findings of the June 2006 examination found sensation to be intact; the January 2008 examiner found the peripheral nerves to be intact but failed to specify which extremities were tested.  An October 2006 private orthopedic evaluation found impaired sensation in the hands.  Pain, numbness or cold sensitivity with impaired local sensation and hyperhidrosis warrants a 30 percent rating.  38 C.F.R. § 4.104, DC 7122.  

As the June 2006 and January 2008 examinations failed to disclose sustained improvement, the rating reductions were not warranted.  38 C.F.R. § 3.344(c).  Thus, restoration of the 30 percent rating, the maximum rating available under the diagnostic code, is warranted.  38 C.F.R. § 4.104, DC 7122.  

The Veteran testified during his June 2011 hearing that restoration of the 30 percent ratings would satisfy his appeal.  As the instant decision restores the 30 percent ratings, this award of benefits satisfies and resolves the Veteran's appeal on these matters.  See Hamilton, 4 Vet. App. at 544.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right lower extremity radiculopathy and frostbite residuals of both upper and lower extremities have been manifested as described above and the clinical evidence was negative for hospitalizations as a result of this disability.  The above described manifestations are contemplated in the schedular criteria and the currently assigned rating.  Hence, referral for consideration of an extraschedular rating is not warranted.


Total Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

The Veteran has reported working as a training developer throughout the course of this appeal.  In addition, an October 2006 Vocational Rehabilitation Closure Statement indicates that the Veteran had been gainfully employed since May 2006.  Further consideration of a TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  


ORDER

Restoration of a 10 percent rating for right lower extremity radiculopathy is granted, effective February 18, 2008, subject to the regulations governing the payment of compensation benefits.

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Restoration of a 30 percent rating for frostbite residuals of the right lower extremity is granted, effective February 1, 2007, subject to the regulations governing the payment of compensation benefits.

Restoration of a 30 percent rating for frostbite residuals of the left lower extremity is granted, subject to the regulations governing the payment of compensation benefits.

Restoration of a 30 percent rating for frostbite residuals of the right upper extremity is granted, subject to the regulations governing the payment of compensation benefits.

Restoration of a 30 percent rating for frostbite residuals of the left upper extremity is granted, subject to the regulations governing the payment of compensation benefits.


REMAND

A March 2011 rating decision denied the Veteran's claim for an increased rating for a right hip disability.  The Veteran filed a timely notice of disagreement (NOD) on that issue in September 2011.  A SOC has not yet been issued on this matter.  The Court has held that where an NOD has been filed with regard to a decision on a claim, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Therefore, this claim is being remanded for issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SOC on the issue of entitlement to a rating in excess of 10 percent for osteoarthritis and torn labrum, status post operative repair of the right hip with surgical arthroscopy scars, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (i.e., entitlement to an increased rating for service-connected right hip disability), a timely appeal must be perfected. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


